Title: To George Washington from John Mercereau, 27 November 1780
From: Mercereau, John
To: Washington, George


                        
                            Dear Sir
                            Piscataqua November 27: 1780
                        
                        I Send you those Accounts: and what I have Been Able to Collect Monday Last 9 transports fell Down to
                                Denisces with flat Boats with them to take troops on board to Joyn Simco this Expedition Last
                            thursday Night a Small party went on the Island and found Simco Down on the Shore at tapins with his troops & 3
                            Cannon as soon as we got the Alarm we alarmd as far as Brunswick by ten O Clock that Night got the Shore and Roads as well
                            garded as possible the alarm guns being forcd I Believe Stopt them that Night the Next Night our Movement Stopt them But
                            they are Still att Richmond in Readyness have got 3 flat Boats there Besides the Boats they had Before if we dont get Some
                            help here with in a day or two I Expect we Shall Suffer. I Believe they will be Over with Artilery and Cavelry Boath there
                            is a great Deal of forrage & Stock in the Quarter if they Come in that Manner the militia Can Do Nothing with them
                            as we have Nither Cannon nor horse, I have Not been able to get the Marqus Questions all Answered Nor Cant till this Stir
                            is Over and they are got Setled. I Sent the Marquis an Account of the Number of troops on the Island wich he thinks was
                            to Large by far but time will Show I fear the Marquis is Much Deceivd by Some person that he puts Confidence in by Reason
                            thier knowing his intentions on the Other Side; as soon as I Can get a Satisfactory Account I Shall Come up I Now have got
                            a Description of the Most of the works on the Island which I Shall Shew when I Come up. Sir your Sincere friend and Servat
                        
                             John Mercereau 
                        
                     Enclosure
                                                
                            
                                
                                    
                                Sir,
                                21-24 November 1780
                                Newyk Novr 21st 1780
                            
                            I wrote you and Meserve this morning By Mr Mor But for fear of accident I Send you
                                this about twelve oclock the thirty seventh and sixty hors are now on Board and Ready for to Sail they are to be
                                Joined By Simco with his Ridgment and Cavelry and theirs Intentions I Belive are to Destroy the forrage in wood bridge
                                what they Cannot Carry of  Battallion of Seventy sixth are under order to
                                Imbarck But have not Mooved.
                            
                            Sir 
                            I wrote you two Days  I Did not Like to trust him Verry well But  Great Reason to Believe that they ment to Give you a Dash and no oppertunity offered But By him
                                if he Deliverd it Safe pray Send me word the next opperty their intentions was Greately frusterated Last night By
                                Being A Larmed that they Marquis was on his way to attack the Island this was Brought them By one
                                Lyon from Newark we have had a Verry Busey Day all Day and I thought Best not to Send my Brother
                                out till this matter was Somewhat over and Do not think it will answer for me to Come and See you while this
                                    Stur is for fear of Being Stoped or Some accident the thirty Seventh ware at the narrows when they
                                find the alarm Guns and Crossed imediately as they had flat Boats Laying Ready for that purpose wheather they will
                                Retire Back or not I Do not Know or Stay on Statenisland all the Militia ware Ordered Under arms hear By Seven o clock
                                this mornin and Kept till twelve Clinton and Genl fillops Both was on the moove Down to the Island and a number of
                                troops from hear But all Returned Before Sunset, they Seem to Be Greately Alarmd at the menuvers of the marquis.
                                Exspresses ware Sent to Kings Bridge imediately on the firing of the allarm Guns and it was talked that washington was
                                Going to make a Grand and General attack, But I Seem to think that altho’ all this Rout is made About the Marquis they
                                have Some Secret Design and Some Exspidition on foot Several Hors vessels Seem to Be preparing to take Horses on Board
                                and the forty second who have Been Doing Duty in town are Relived By the hessians from hellgate yesterday theire fore
                                I advise you to Keep a Good Look out and try if you Can not Stop Mootry Kinsey from fetching so
                                mutch pork to Coln Simco and to Good Inteligance the next oppertunity I intend to See you my Self
                                what R wanted Communicate to you when I appointed to meet you is over and I have not Been Able to Do
                                you the Service. I Exspected yours
                            
                            N.B. Govener Francklin has recvd orders form his Majesty to Imbody all the refugees By them Selves and
                                an order to Sir henry Clinton to furnish them with arms and ammunition and two Ships Such as the Govener Shall Demand
                                for any Exspidition I am told that the Govener has Layed a plan Before the Commander in chief of Some Exspidition
                                which is to Be Let or foot this winter and that the Commander in chief has approoved of the Same
                                and that they have appointed a board of war and will Be Sur to imbody them next week But this is all Report and you
                                may form your own oppinyon of the matter. 
                            
                        
                        
                    